Exhibit 10.1

 

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

    )   

In the Matter of

  )      )   

GRACO INC.,

  )        Docket No. 9350

a corporation,

  )      )   

ILLINOIS TOOL WORKS INC.,

  )   

a corporation, and

  )      )   

ITW FINISHING LLC,

  )   

a limited liability company.

  )        )   

AGREEMENT CONTAINING CONSENT ORDERS

This Agreement Containing Consent Orders (“Consent Agreement”), by and among
Graco Inc. (“Graco”), Illinois Tool Works Inc., and ITW Finishing LLC (“ITW”),
hereinafter referred to as Respondents, by their duly authorized officers and
attorneys, and counsel for the Federal Trade Commission (“Commission”), is
entered into in accordance with the Commission’s Rules governing consent order
procedures. In accordance therewith the parties hereby agree that:

 

1. Respondent Graco Inc. is a corporation organized, existing, and doing
business under and by virtue of the laws of the State of Minnesota, with its
office and principal place of business located at 88-11th Avenue Northeast,
Minneapolis, Minnesota 55413.

 

2. Respondent Illinois Tool Works Inc. is a corporation organized, existing, and
doing business under and by virtue of the laws of the State of Delaware, with
its office and principal place of business located at 3600 West Lake Avenue,
Glenview, Illinois 60026.

 

3. Respondent ITW Finishing LLC is a limited liability company organized,
existing, and doing business under and by virtue of the laws of the State of
Delaware, with its office and principal place of business located at 3600 West
Lake Avenue, Glenview, Illinois 60026. ITW Finishing LLC is indirectly
wholly-owned by Illinois Tool Works Inc.

 

4. Respondents have been served with a copy of the administrative Complaint
(“Complaint”) issued by the Commission in this matter, charging the Respondents
with violations of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, and
Section 5 of the Federal Trade Commission Act, as amended, 15 U.S.C. § 45 (“FTC
Act”), and have filed answers to the Complaint denying those charges.

 



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

5. Respondents admit all the jurisdictional facts set forth in the Complaint.

 

6. Respondents waive:

 

  a. any further procedural steps;

 

  b. the requirement that the Commission’s Decision and Order and Order to Hold
Separate and Maintain Assets (collectively, the “Orders”), attached hereto and
made a part hereof, contain a statement of findings of fact and conclusions of
law;

 

  c. all rights to seek judicial review or otherwise challenge or contest the
validity of the Orders; and

 

  d. any claim under the Equal Access to Justice Act.

 

7. In order to avoid the possibility of interim competitive harm while the
Commission considers this Consent Agreement, the Commission may issue and serve
the Order to Hold Separate and Maintain Assets in this matter at any time after
the Respondents and Complaint Counsel sign this Consent Agreement, as the
Commission may deem appropriate.

 

8. This Consent Agreement shall not become part of the public record of the
proceeding unless and until it is accepted by the Commission. If this Consent
Agreement is accepted by the Commission, it will be placed on the public record,
in whole or in part, and information in respect thereto publicly released, at
such time and in such manner as the Commission may deem appropriate pursuant to
the provisions of Commission Rule 3.25(f), 16 C.F.R. § 3.25(f). The Commission
thereafter may either withdraw its acceptance of this Consent Agreement and so
notify the Respondents, in which event it will take such action as it may
consider appropriate, or issue and serve its Decision and Order (and if
appropriate, amend the Order to Hold Separate and Maintain Assets) in
disposition of the proceeding.

 

9. This Consent Agreement is for settlement purposes only and does not
constitute an admission by the Respondents that the law has been violated as
alleged in the Complaint, or that the facts as alleged in the Complaint, other
than jurisdictional facts, are true.

 

10.

This Consent Agreement contemplates that, if it is accepted by the Commission,
and if such acceptance is not subsequently withdrawn by the Commission pursuant
to the provisions of Commission Rule 3.25(f), 16 C.F.R. § 3.25(f), the
Commission may, without further notice to Respondents: (a) issue the Decision
and Order (and if appropriate, amend the Order to Hold Separate and Maintain
Assets) and (b) make information public with respect thereto, or (c) take such
other action as the Commission may deem appropriate. When final, each of the
Orders shall have the same force and effect, and may be altered, modified or set
aside in the same manner and within the same time provided by statute for other
orders. Each of the Orders shall become final upon service. Delivery of each of
the Orders to Respondents by any means provided in

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

 

  Commission Rule 4.4(a), 16 C.F.R. § 4.4(a), or by delivery to Respondents’
counsel of record, shall constitute service. Respondents waive any right they
may have to any other manner of service.

 

11. The Complaint may be used in construing the terms of the Orders, and no
agreement, understanding, representation, or interpretation not contained in the
Orders or the Consent Agreement may be used to vary or contradict the terms of
the Orders.

 

12. By signing this Consent Agreement, Respondents represent and warrant that
they can accomplish the full relief contemplated by the Consent Agreement and
the attached Orders, and that all parents, subsidiaries, affiliates, and
successors necessary to effectuate the full relief contemplated by this Consent
Agreement and the Orders are bound thereby as if they had signed this Consent
Agreement and were made parties to this proceeding and to the Orders.

 

13. Each Respondent shall submit an initial report, pursuant to Section 2.33 of
the Commission’s Rules, 16 C.F.R. § 2.33, within thirty (30) days of the date on
which it executes this Consent Agreement, and Respondent Graco shall submit
subsequent reports every thirty (30) days thereafter until the Order to Hold
Separate and Maintain Assets becomes final and effective, at which time the
reporting obligations contained in the Order to Hold Separate and Maintain
Assets shall control. Such reports shall be signed by the respective Respondent
and set forth in detail the manner in which such Respondent has complied and
will comply with the Order to Hold Separate and Maintain Assets. Such reports
will not become part of the public record unless and until the Consent Agreement
is accepted by the Commission for public comment.

 

14. Respondents have read the Orders contemplated hereby. Respondents understand
that once both Orders have been issued, they will be required to file one or
more compliance reports showing that they have fully complied with the Orders.

 

15. Respondents agree to comply with the terms of both Orders from the date they
sign this Consent Agreement. Respondents further understand that they may be
liable for civil penalties in the amount provided by law for each violation of
each Order after it becomes final.

[continued on next page]

 

3



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

 

GRACO INC.

      FEDERAL TRADE COMMISSION

By:

  /s/ Patrick J. McHale                   By:   /s/ Marc Schneider / by Peter
Richman   Patrick J. McHale         Marc W. Schneider   President and Chief
Executive Officer         Counsel Supporting the Complaint   Graco Inc.        
          Date:  3/12/12                         
                                           
Date:  3/12/12                                                                
             APPROVED:   /s/ Richard G. Parker                       Richard G.
Parker           O’Melveny & Meyers LLP         /s/ Peter Richman   Counsel for
Graco Inc.         Peter Richman           Deputy Assistant Director

ILLINOIS TOOL WORKS INC. and

       

ITW FINISHING LLC

                  /s/ Phillip L. Broyles           Phillip L. Broyles          
Assistant Director

By:

  /s/ David B. Speer                       David B. Speer           Chairman and
Chief Executive Officer           Illinois Tool Works Inc.         /s/ Norman
Armstrong, Jr. (by RAF)           Norman A. Armstrong, Jr.

Date: 03/12/12                                                               
    

        Deputy Director   /s/ J. Robert Robertson                     /s/
Richard A. Feinstein   J. Robert Robertson         Richard A. Feinstein   Hogan
Lovells US LLP         Director   Counsel for Illinois Tool Works Inc. and      
    ITW Finishing LLC         Bureau of Competition           Federal Trade
Commission           Washington, D.C. 20580

 

4



--------------------------------------------------------------------------------

Exhibit 10.1

 

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

COMMISSIONERS:  

Jon Leibowitz, Chairman

J. Thomas Rosch

Edith Ramirez

Julie Brill

Maureen K. Ohlhausen

     

 

    )   

In the Matter of

  )      )   

GRACO INC.,

  )   

a corporation,

  )        Docket No. 9350   )   

ILLINOIS TOOL WORKS INC.,

  )        PUBLIC

a corporation, and

  )      )   

ITW FINISHING LLC,

  )   

a limited liability company.

  )        )   

DECISION AND ORDER

The Federal Trade Commission (“Commission”), having heretofore issued its
administrative Complaint charging Respondents Graco Inc. (“Graco”), Illinois
Tool Works Inc., and ITW Finishing LLC (“ITW”), hereinafter referred to as the
Respondents, with violations of Section 7 of the Clayton Act, as amended, 15
U.S.C. § 18, and Section 5 of the Federal Trade Commission Act, as amended, 15
U.S.C. § 45, and the Respondents having been served with a copy of the
Complaint, together with a notice of contemplated relief, and the Respondents
having answered the Complaint denying said charges; and

The Respondents, their attorneys, and counsel for the Commission having
thereafter executed an Agreement Containing Consent Orders (“Consent
Agreement”), containing an admission by the Respondents of all the
jurisdictional facts set forth in the aforesaid Complaint, a statement that the
signing of said Consent Agreement is for settlement purposes only and does not
constitute an admission by the Respondents that the law has been violated as
alleged in such Complaint, or that the facts as alleged in such Complaint, other
than jurisdictional facts, are true, and waivers and other provisions as
required by the Commission’s Rules; and

The Secretary of the Commission having thereafter withdrawn the matter from
adjudication in accordance with § 3.25(c) of its Rules; and

The Commission having thereafter considered the matter and the executed Consent
Agreement, and thereupon issued its Order to Hold Separate and Maintain Assets,
and having

 



--------------------------------------------------------------------------------

Exhibit 10.1

 

accepted the executed Consent Agreement and placed such agreement on the public
record for a period of thirty (30) days, and having duly considered the comments
filed by interested persons pursuant to Commission Rule 2.34, 16 C.F.R. § 2.34,
now in further conformity with the procedure prescribed in § 3.25(f) of its
Rules, the Commission hereby makes the following jurisdictional findings and
issues the following Decision and Order (“Order”):

 

1. Respondent Graco Inc. is a corporation organized, existing, and doing
business under, and by virtue of, the laws of the State of Minnesota, with its
office and principal place of business located at 88-11th Avenue Northeast,
Minneapolis, Minnesota 55413.

 

2. Respondent Illinois Tool Works Inc. is a corporation organized, existing, and
doing business under, and by virtue of, the laws of the State of Delaware, with
its office and principal place of business located at 3600 West Lake Avenue,
Glenview, Illinois 60026.

 

3. Respondent ITW Finishing LLC is a limited liability company organized,
existing, and doing business under and by virtue of the laws of the State of
Delaware, with its office and principal place of business located at 3600 West
Lake Avenue, Glenview, Illinois 60026. ITW Finishing LLC is indirectly
wholly-owned by Illinois Tool Works Inc.

 

4. The Federal Trade Commission has jurisdiction of the subject matter of this
proceeding and of the Respondents, and the proceeding is in the public interest.

ORDER

I.

IT IS HEREBY ORDERED that, as used in this Order, the following definitions
shall apply:

 

A. “Graco” means Graco Inc., its directors, officers, employees, agents,
representatives, successors, and assigns; and its subsidiaries, divisions,
groups and affiliates in each case controlled by Graco, and the respective
directors, officers, employees, agents, representatives, successors, and assigns
of each. After the Acquisition Date, Graco includes the Liquid Finishing
Business Assets.

 

B. “ITW” means Illinois Tool Works Inc., its directors, officers, employees,
agents, representatives, successors, and assigns; and its subsidiaries,
divisions, groups and affiliates in each case controlled by ITW (including, but
not limited to, Respondent ITW Finishing LLC), and the respective directors,
officers, employees, agents, representatives, successors, and assigns of each.

 

C. “Commission” means the Federal Trade Commission.

 

D. “Acquisition” means the acquisition described in the Asset Purchase
Agreement, by and among Graco Inc., Graco Holdings Inc., Graco Minnesota Inc.,
Illinois Tool Works Inc., and ITW Finishing LLC, dated April 14, 2011 (the
“Asset Purchase Agreement”).

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

E. “Acquisition Date” means April 2, 2012, the date the Acquisition was
consummated.

 

F. “Business Records” means all originals and all copies of any operating,
financial or other information, documents, data, computer files (including files
stored on a computer’s hard drive or other storage media), electronic files,
books, records, ledgers, papers, instruments, and other materials, whether
located, stored or maintained in traditional paper format or by means of
electronic, optical, or magnetic media or devices, photographic or video images,
or any other format or media, including, without limitation: distributor files
and records; customer files and records, customer lists, customer product
specifications, customer purchasing histories, customer service and support
materials, customer approvals and other information; credit records and
information; correspondence; referral sources; supplier and vendor files and
lists; advertising, promotional and marketing materials, including website
content; sales materials; research and development data, files and reports;
technical information; data bases; studies; drawings, specifications and
creative materials; production records and reports; service and warranty
records; equipment logs; operating guides and manuals; employee and personnel
records; educational materials; tax returns; financial and accounting records;
and other documents, information, and files of any kind.

 

G. “Commission-approved Acquirer” means any Person that receives the prior
approval of the Commission to acquire the Liquid Finishing Business Assets
pursuant to Paragraph II. (or Paragraph V.) of this Order.

 

H. “Confidential Business Information” means competitively sensitive,
proprietary and all other business information of any kind, except for any
information that Respondents demonstrate (i) was or becomes generally available
to the public other than as a result of a disclosure by Respondents, or (ii) was
available, or becomes available, to Respondents on a non-confidential basis, but
only if, to the knowledge of Respondents, the source of such information is not
in breach of a contractual, legal, fiduciary, or other obligation to maintain
the confidentiality of the information.

 

I. “Direct Cost” means an amount not to exceed the cost of labor, material,
travel, and other expenditures to the extent such costs are directly incurred to
provide the relevant assistance, support, or service. The cost of labor shall
not exceed the hourly wage rate for any of Respondent’s employees who provide
such labor.

 

J. “Divestiture Agreement” means any agreement that receives the prior approval
of the Commission between Respondent Graco (or between a Divestiture Trustee
appointed pursuant to Paragraph V. of this Order) and a Commission-approved
Acquirer to purchase the Liquid Finishing Business Assets, and all amendments,
exhibits, attachments, agreements, and schedules thereto that have been approved
by the Commission.

 

K. “Divestiture Date” means the date on which Respondent Graco (or the
Divestiture Trustee) and a Commission-approved Acquirer consummate a transaction
to divest,

 

3



--------------------------------------------------------------------------------

Exhibit 10.1

 

license, assign, grant, transfer, deliver and otherwise convey the Liquid
Finishing Business Assets completely and as required by Paragraph II. (or
Paragraph V.) of this Order.

 

L. “Gema Powder Finishing Business” means the worldwide business of developing,
assembling, manufacturing, distributing, selling, or servicing powder finishing
systems and products conducted prior to the Acquisition by Respondent ITW,
including all business activities relating to the development, manufacture, and
sale of products under the brand name Gema.

 

M. “Hold Separate” means the Order to Hold Separate and Maintain Assets issued
by the Commission in this matter.

 

N. “Hold Separate Business” means the (i) Liquid Finishing Business Assets and
(ii) Liquid Finishing Business.

 

O. “Intellectual Property” means all intellectual property owned or licensed (as
licensor or licensee) by Respondent Graco (after the Acquisition) in which Graco
has a proprietary interest, and all associated rights thereto, including all of
the following in any jurisdiction throughout the world: (i) all brand names,
commercial names, trade names, “doing business as” (d/b/a) names, registered and
unregistered trademarks, trade dress, logos, slogans, service marks, internet
website content and internet domain names presently used by Respondent ITW,
together with all translations, adaptions, derivations, and combinations
thereof, and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith; (ii) all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, and all inventions and discoveries (whether patentable or unpatentable
and whether or not reduced to practice), and all improvements thereto; (iii) all
copyrightable works, all registered and unregistered copyrights in both
published works and unpublished works, and all applications, registrations and
renewals in connection therewith; (iv) all mask works and all applications,
registrations, and renewals in connection therewith; (v) all know-how, trade
secrets, and confidential or proprietary information (including ideas, research
and development, formulas, compositions, manufacturing and production processes
and techniques, technical data and information, blue prints, designs, drawings,
specifications, protocols, quality control information, customer and supplier
lists, pricing and cost information, business and marketing plans and proposals,
and all other data, technology, and plans); (vi) all computer software
(including source code, executable code, data, databases and related
documentation); (vii) all advertising and promotional materials; (viii) all
other proprietary rights; and (ix) all copies and tangible embodiments thereof
(in whatever form or medium).

 

P. “Liquid Finishing Business” means the worldwide business of developing,
assembling, manufacturing, distributing, selling, or servicing liquid finishing
systems and products conducted prior to the Acquisition by Respondent ITW,
including all business activities relating to the development, manufacture, and
sale of products under the brand names

 

4



--------------------------------------------------------------------------------

Exhibit 10.1

 

Binks, DeVilbiss, Ransburg, and BGK. “Liquid Finishing Business” does not
include the Gema Powder Finishing Business.

 

Q. “Liquid Finishing Business Assets” means all of Graco’s (after the
Acquisition) rights, title, and interest in and to all property and assets,
tangible and intangible, of every kind and description, wherever located, and
any improvements or additions thereto, relating to the Liquid Finishing
Business, including but not limited to:

 

  1. All real property interests (including fee simple interests and real
property leasehold interests), including all easements, appurtenances, licenses,
and permits, together with all buildings and other structures, facilities, and
improvements located thereon, owned, leased, or otherwise held;

 

  2. All Tangible Personal Property, including any Tangible Personal Property
removed from any location of the Liquid Finishing Business since the date of the
announcement of the Acquisition, and not replaced, if such property was used in
connection with the operation of the Liquid Finishing Business prior to the
Acquisition;

 

  3. All inventories, wherever located, including all finished product, work in
process, raw materials, spare parts, and all other materials and supplies to be
used or consumed in the production of finished products;

 

  4. All (a) trade accounts receivable and other rights to payment from
customers of Respondents and the full benefit of all security for such accounts
or rights to payment, (b) all other accounts or notes receivable by Respondents
and the full benefit of all security for such accounts or notes, and (c) any
claim, remedy or other right related to any of the foregoing;

 

  5. All agreements and contracts (including but not limited to agreements and
contracts with customers, distributors, suppliers, vendors, sales
representatives, agents, licensees and licensors), purchase orders, sales
orders, leases, mortgages, notes, bonds and other binding commitments, whether
written or oral, and all rights thereunder and related thereto;

 

  6. All consents, licenses, certificates, registrations or permits issued,
granted, given or otherwise made available by or under the authority of any
governmental body or pursuant to any legal requirement, and all pending
applications therefor or renewals thereof;

 

  7. All intangible rights and property, including Intellectual Property,
going-concern value, goodwill, telephone, telecopy and e-mail addresses and
listings;

 

  8.

All Business Records; provided, however, that where documents or other materials
included in the Business Records to be divested contain information: (a) that
relates both to the Liquid Finishing Business Assets to be divested and to

 

5



--------------------------------------------------------------------------------

Exhibit 10.1

 

  Respondent Graco’s retained assets or other products or businesses and cannot
be segregated in a manner that preserves the usefulness of the information as it
relates to the Liquid Finishing Business Assets to be divested; or (b) for which
the relevant party has a legal obligation to retain the original copies, the
relevant party shall be required to provide only copies or relevant excerpts of
the documents and materials containing this information. In instances where such
copies are provided to the Commission-approved Acquirer, the relevant party
shall provide the Commission-approved Acquirer access to original documents
under circumstances where copies of the documents are insufficient for
evidentiary or regulatory purposes;

 

  9. All insurance benefits, including rights and proceeds;

 

  10. All rights under warranties and guarantees, express or implied; and

 

  11. All rights relating to deposits and prepaid expenses, claims for refunds
and rights to offset in respect thereof.

Provided, however, that the Liquid Finishing Business Assets need not include
any part of such assets that the Commission-approved Acquirer determines it does
not need, or that the Commission otherwise determines need not be divested, and
the Commission approves the divestiture without such assets.

 

R. “Liquid Finishing Business Employees” means any full-time, part-time, or
contract employee(s) of the Liquid Finishing Business, immediately prior to the
Acquisition.

 

S. “Person” means any individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
governmental body.

 

T. “Prospective Acquirer” means a Person that Respondent Graco (or a Divestiture
Trustee) intends to submit as a Commission-approved Acquirer to the Commission
for its prior approval pursuant to Paragraph II. (or Paragraph V.) of this
Order.

 

U. “Respondents” means Graco and ITW, individually and collectively.

 

V. “Tangible Personal Property” means all machinery, equipment, tools,
furniture, office equipment, computer hardware, supplies, materials, vehicles,
rolling stock, and other items of tangible personal property (other than
inventories) of every kind owned or leased, together with any express or implied
warranty by the manufacturers or sellers or lessors of any item or component
part thereof and all maintenance records and other documents relating thereto.

 

W. “Transitional Services” means any transitional assistance, support or
services necessary to enable the Commission-approved Acquirer to continue the
development, manufacturing, distribution, sales, and services related to
operation of the Liquid

 

6



--------------------------------------------------------------------------------

Exhibit 10.1

 

Finishing Business Assets, including, but not limited to, the provision of
administrative services, consultation and advice, technical assistance, and
training.

II.

 

     IT IS FURTHER ORDERED that:

 

A. Respondent Graco shall divest the Liquid Finishing Business Assets,
absolutely and in good faith, at no minimum price, as an on-going business, no
later than 180 days after the date this Order becomes final, to a
Commission-approved Acquirer that receives the prior approval of the Commission,
and only in a manner (and pursuant to a Divestiture Agreement with the
Commission-approved Acquirer) that receives the prior approval of the
Commission.

 

B. No later than the Divestiture Date, Respondent Graco shall secure all
consents, assignments, waivers, licenses, certificates, registrations, permits,
or other authorizations from all Persons that are necessary for the divestiture
and operation of the Liquid Finishing Business Assets to the Commission-approved
Acquirer; provided, however, that Respondent Graco may satisfy this requirement
by certifying that the Commission-approved Acquirer has executed appropriate
agreements directly with each of the relevant Persons.

 

C. In the event Respondent Graco is unable to obtain any consent(s),
assignment(s), waiver(s), license(s), certificate(s), registration(s),
permit(s), or other authorization(s) necessary for the divestiture and/or
operation of the Liquid Finishing Business Assets from any Person, Respondent
Graco shall:

 

  1. Provide such assistance as the Commission-approved Acquirer may reasonably
request in its efforts to obtain a comparable license, certificate,
registration, permit, or other authorization; and

 

  2. With the acceptance of the Commission-approved Acquirer and the prior
approval of the Commission, substitute equivalent assets or arrangements.

 

D. At the request of the Commission-approved Acquirer, pursuant to an agreement
that receives the prior approval of the Commission, Respondent Graco shall, for
a period not to exceed twelve (12) months from the Divestiture Date, or as
otherwise approved by the Commission, provide Transitional Services to the
Commission-approved Acquirer:

 

  1. Sufficient to enable the Commission-approved Acquirer to operate the
divested assets and business in substantially the same manner as they were
operated prior to the Acquisition; and

 

  2. At substantially the same level and quality as such services were provided
by Respondents in connection with the operation of the divested assets and
business prior to the Acquisition.

 

7



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

     Provided, however, that Respondent Graco shall not (i) require the
Commission-approved Acquirer to pay compensation for Transitional Services that
exceeds the Direct Cost of providing such goods and services, (ii) terminate its
obligation to provide Transitional Services because of a material breach by the
Commission-approved Acquirer of any agreement to provide such assistance, in the
absence of a final order of a court of competent jurisdiction, except if
Respondent Graco is unable to provide such services due to such material breach,
or (iii) seek to limit the damages (such as indirect, special, and consequential
damages) which a Commission-approved Acquirer would be entitled to receive in
the event of Respondent Graco’s breach of any agreement to provide Transitional
Services.

 

E. Respondent ITW shall provide the Commission-approved Acquirer, at the request
of the Commission-approved Acquirer, the transition and support services
Respondent ITW has agreed to provide to Respondent Graco in the Asset Purchase
Agreement on the terms and subject to the conditions contemplated by the Asset
Purchase Agreement.

 

F. Respondent Graco shall provide the Commission-approved Acquirer with the
opportunity to identify, recruit and employ any Liquid Finishing Business
Employee in conformance with the following:

 

  1. No later than ten (10) days after a request from a Prospective Acquirer, or
staff of the Commission, Respondents shall provide the Prospective Acquirer with
the following information for each Liquid Finishing Business Employee, as and to
the extent permitted by law:

 

  (a) name, job title or position, date of hire and effective service date;

  (b) a specific description of the employee’s responsibilities;

  (c) the base salary or current wages;

  (d) the most recent bonus paid, aggregate annual compensation for Respondent
ITW’s last fiscal year and current target or guaranteed bonus, if any;

  (e) employment status (i.e., active or on leave or disability; full-time or
part-time);

  (f) any other material terms and conditions of employment in regard to such
employee that are not otherwise generally available to similarly-situated
employees; and

  (g) at the Prospective Acquirer’s option, copies of all employee benefit plans
and summary plan descriptions (if any) applicable to the relevant Liquid
Finishing Business Employee.

 

  2. No later than thirty (30) days before the Divestiture Date, after a request
from a Prospective Acquirer, Respondent Graco shall provide the Prospective
Acquirer with (i) an opportunity to meet, personally and outside the presence or
hearing of any employee or agent of any Respondent, with any Liquid Finishing
Business Employee for the purpose of discussing potential employment, (ii) an
opportunity to inspect the personnel files and other documentation relating to
any such

 

8



--------------------------------------------------------------------------------

Exhibit 10.1

 

employee, to the extent permissible under applicable laws such employee, and
iii) to make offers of employment to any Liquid Finishing Business Employee.

 

  3. Respondent Graco shall (i) not interfere, directly or indirectly, with the
hiring or employing by the Prospective Acquirer of any Liquid Finishing Business
Employee, (ii) not offer any incentive to any Liquid Finishing Business Employee
to decline employment with the Prospective Acquirer, (iii) not make any
counteroffer to any Liquid Finishing Business Employee who receives a written
offer of employment from the Prospective Acquirer; provided, however, that
nothing in this Order shall be construed to require Respondent Graco to
terminate the employment of any employee or prevent Respondent Graco from
continuing the employment of any employee; (iv) remove any impediments within
the control of Respondent Graco that may deter any Liquid Finishing Business
Employee from accepting employment with the Prospective Acquirer, including, but
not limited to, any non-compete or confidentiality provisions of employment or
other contracts with Respondent Graco that would affect the ability of such
employee to be employed by the Prospective Acquirer, and (v) not otherwise
interfere with the recruitment of any Liquid Finishing Business Employee by the
Prospective Acquirer.

 

G. Until the Divestiture Date, Respondent Graco shall provide each Liquid
Finishing Business Employee with reasonable financial incentives to continue in
his or her position consistent with past practices and/or as may be necessary to
preserve the marketability, viability and competitiveness of the Liquid
Finishing Business Assets pending divestiture. Such incentives shall include
employee benefits, including regularly scheduled raises, bonuses, vesting of
current and accrued retirement benefits (as permitted by law), on the same basis
as provided under the Asset Purchase Agreement to other employees hired by
Respondent Graco in the Acquisition, and such additional incentives as may be
necessary to assure the continuation and to prevent any diminution of the
viability, marketability and competitiveness of the Liquid Finishing Business
Assets until the Divestiture Date, and as may otherwise be necessary to achieve
the purposes of this Order and the Hold Separate.

 

H. For a period of two (2) years after the Divestiture Date, Respondent Graco
shall not, directly or indirectly, solicit, induce or attempt to solicit or
induce any Liquid Finishing Business Employee who has accepted an offer of
employment with the Commission-approved Acquirer, or who is employed by the
Commission-approved Acquirer, to terminate his or her employment relationship
with the Commission-approved Acquirer; provided, however, Respondent Graco may:

 

  1. Advertise for employees in newspapers, trade publications, or other media,
or engage recruiters to conduct general employee search activities, so long as
these actions are not targeted specifically at any Liquid Finishing Business
Employees; and

 

9



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

  2. Hire Liquid Finishing Business Employees who apply for employment with
Respondent Graco, so long as such individuals were not solicited by Respondent
Graco in violation of this paragraph; provided further, that this sub-Paragraph
shall not prohibit Respondent Graco from making offers of employment to or
employing any Liquid Finishing Business Employees if the Commission-approved
Acquirer has notified Respondent Graco in writing that the Commission-approved
Acquirer does not intend to make an offer of employment to that employee, or
where such an offer has been made and the employee has declined the offer, or
where the individual’s employment has been terminated by the Commission-approved
Acquirer.

 

I. The purpose of the divestiture of the Liquid Finishing Business Assets is to
ensure the continuation of the Liquid Finishing Business Assets as an ongoing,
viable business operating in the same relevant markets in which such assets were
competing at the time of the announcement of the Acquisition by Respondents, and
to remedy the lessening of competition resulting from the Acquisition as alleged
in the Commission’s Complaint.

III.

 

     IT IS FURTHER ORDERED that:

 

A. Respondents shall (i) keep confidential and not disclose (including with
respect to Respondents’ employees) and (ii) not use for any reason or purpose,
any Confidential Business Information pertaining to the Liquid Finishing
Business and Liquid Finishing Business Assets; provided, however, that the
Respondents may disclose or use such Confidential Business Information:

 

  1. In the course of performing their obligations as permitted under this Order
or the Hold Separate, including as necessary to effect the marketing and
divestiture of the Liquid Finishing Business Assets pursuant to Paragraph II. of
this Order and the provision of Transitional Services; provided further, that
Respondents’ employees who provide support services under the Hold Separate or
Transitional Services under the Divestiture Agreement, or who staff the Hold
Separate Business, shall be deemed to be performing obligations under this Order
or the Hold Separate.

 

  2. In the course of performing their obligations under the Divestiture
Agreement;

 

  3. To enforce the terms of the Divestiture Agreement or to prosecute or defend
against any dispute or legal proceeding;

 

  4. To comply with financial reporting requirements, obtain legal advice,
defend legal claims, enforce actions threatened or brought against the Liquid
Finishing Business or Liquid Finishing Business Assets, or as required by
applicable law, regulations and other legal requirements (including in
connection with tax returns, reports required by securities laws and payroll,
benefits or personnel reports or

 

10



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

       information) or in overseeing compliance with policies and standards
concerning health, safety and environmental aspects of the operation of the
Liquid Finishing Business and the integrity of the Liquid Finishing Business
financial controls;

 

  5. To Respondent Graco’s lenders and auditors; and

 

  6. As otherwise permitted by the Commission staff.

 

B. If the disclosure or use of any Confidential Business Information is
permitted to Respondents’ employees or to any other Person under Paragraph
III.A. of this Order, then Respondents shall limit such information (i) only to
those employees or other Persons who require such information for the purposes
permitted under Paragraph III.A., (ii) only to the extent such information is
required, and (iii) only after such employees or other Persons have signed an
agreement in writing to maintain the confidentiality of such information.

 

C. Respondents shall enforce the terms of this Paragraph III. as to their
employees and any other Person and take such action as is necessary to cause
each of their employees and any other Person to comply with the terms of this
Paragraph III., including implementation of access and data controls, training
of their employees, and all other actions that Respondents would take to protect
their own trade secrets and proprietary information.

IV.

 

     IT IS FURTHER ORDERED that:

 

A. The Divestiture Agreement shall not limit or contradict, or be construed to
limit or contradict, the terms of this Order, it being understood that nothing
in this Order shall be construed to reduce any rights or benefits of the
Commission-approved Acquirer or to reduce any obligations of the Respondents
under such agreements.

 

B. The Divestiture Agreement shall be incorporated by reference into this Order
and made a part hereof.

 

C. Respondent Graco shall comply with all provisions of the Divestiture
Agreement, and any breach by Respondent Graco of any term of such agreement
shall constitute a violation of this Order. If any term of the Divestiture
Agreement varies from the terms of this Order (“Order Term”), then to the extent
that Respondent Graco cannot fully comply with both terms, the Order Term shall
determine Respondent Graco’s obligations under this Order. Any failure by
Respondent Graco to comply with any term of such Divestiture Agreement shall
constitute a failure to comply with this Order.

 

D. Respondent Graco shall not modify or amend any of the terms of the
Divestiture Agreement without the prior approval of the Commission, except as
otherwise provided in Rule 2.41(f)(5) of the Commission’s Rules of Practice and
Procedure, 16 C.F.R.

 

11



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

     § 2.41(f)(5). Notwithstanding any paragraph, section, or other provision of
the Divestiture Agreement, any modification of the Divestiture Agreement without
the prior approval of the Commission, or as otherwise provided in Rule
2.41(f)(5), shall constitute a failure to comply with this Order.

V.

 

     IT IS FURTHER ORDERED that:

 

A. If Respondent Graco has not divested the Liquid Finishing Business Assets and
otherwise fully complied with the obligations as required by Paragraph II.A. of
this Order, the Commission may appoint a trustee (“Divestiture Trustee”) to
divest the Liquid Finishing Business Assets and/or perform Respondent Graco’s
other obligations in a manner that satisfies the requirements of this Order. The
Divestiture Trustee appointed pursuant to this Paragraph may be the same Person
appointed as Hold Separate Trustee pursuant to the relevant provisions of the
Hold Separate entered in this matter.

 

B. In the event that the Commission or the Attorney General brings an action
pursuant to § 5(l) of the Federal Trade Commission Act, 15 U.S.C. § 45(l), or
any other statute enforced by the Commission, Respondent Graco shall consent to
the appointment of a Divestiture Trustee in such action to divest the relevant
assets in accordance with the terms of this Order. Neither the appointment of a
Divestiture Trustee nor a decision not to appoint a Divestiture Trustee under
this Paragraph shall preclude the Commission or the Attorney General from
seeking civil penalties or any other relief available to it, including a
court-appointed Divestiture Trustee, pursuant to § 5(l) of the Federal Trade
Commission Act, or any other statute enforced by the Commission, for any failure
by the Respondents to comply with this Order.

 

C. The Commission shall select the Divestiture Trustee, subject to the consent
of Respondent Graco, which consent shall not be unreasonably withheld. The
Divestiture Trustee shall be a person with experience and expertise in
acquisitions and divestitures. If Respondent Graco has not opposed, in writing,
including the reasons for opposing, the selection of any proposed Divestiture
Trustee within ten (10) days after notice by the staff of the Commission to
Respondent Graco of the identity of any proposed Divestiture Trustee, Respondent
Graco shall be deemed to have consented to the selection of the proposed
Divestiture Trustee.

 

D. Within ten (10) days after appointment of a Divestiture Trustee, Respondent
Graco shall execute a trust agreement that, subject to the prior approval of the
Commission, transfers to the Divestiture Trustee all rights and powers necessary
to permit the Divestiture Trustee to effect the relevant divestiture or transfer
required by this Order.

 

E. If a Divestiture Trustee is appointed by the Commission or a court pursuant
to this Order, Respondents shall consent to the following terms and conditions
regarding the Divestiture Trustee’s powers, duties, authority, and
responsibilities:

 

12



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

  1. Subject to the prior approval of the Commission, the Divestiture Trustee
shall have the exclusive power and authority to divest, assign, grant, license,
transfer, deliver or otherwise convey the relevant assets that are required by
this Order to be divested, assigned, granted, licensed, transferred, delivered
or otherwise conveyed.

 

  2. The Divestiture Trustee shall have twelve (12) months from the date the
Commission approves the trust agreement described herein to accomplish the
divestiture, which shall be subject to the prior approval of the Commission. If,
however, at the end of the twelve (12) month period, the Divestiture Trustee has
submitted a plan of divestiture or believes that the divestiture can be achieved
within a reasonable time, the divestiture period may be extended by the
Commission, or, in the case of a court-appointed Divestiture Trustee, by the
court; provided, however, that the Commission may extend the period only two
(2) times.

 

  3. Subject to any demonstrated legally recognized privilege, the Divestiture
Trustee shall have full and complete access to the personnel, books, records,
and facilities related to the relevant assets that are required to be divested,
assigned, granted, licensed, delivered or otherwise conveyed by this Order and
to any other relevant information, as the Divestiture Trustee may request.
Respondents shall develop such financial or other information as the Divestiture
Trustee may request and shall cooperate with the Divestiture Trustee.
Respondents shall take no action to interfere with or impede the Divestiture
Trustee’s accomplishment of the divestiture. Any delays in divestiture caused by
Respondents shall extend the time for divestiture under this Paragraph V in an
amount equal to the delay, as determined by the Commission or, for a
court-appointed Divestiture Trustee, by the court.

 

  4. The Divestiture Trustee shall use commercially reasonable best efforts to
negotiate the most favorable price and terms available in each contract that is
submitted to the Commission, subject to Respondent Graco’s absolute and
unconditional obligation to divest expeditiously and at no minimum price. The
divestiture shall be made in the manner and to a Commission-approved Acquirer as
required by this Order; provided, however, if the Divestiture Trustee receives
bona fide offers from more than one acquiring entity, and if the Commission
determines to approve more than one such acquiring entity, the Divestiture
Trustee shall divest to the acquiring entity selected by Respondent Graco from
among those approved by the Commission; provided further, however, that
Respondent Graco shall select such entity within five (5) days of receiving
notification of the Commission’s approval.

 

  5.

The Divestiture Trustee shall serve, without bond or other security, at the cost
and expense of Respondent Graco, on such reasonable and customary terms and
conditions as the Commission or a court may set. The Divestiture Trustee shall
have the authority to employ, at the cost and expense of Respondent Graco, such

 

13



--------------------------------------------------------------------------------

Exhibit 10.1

 

  consultants, accountants, attorneys, investment bankers, business brokers,
appraisers, and other representatives and assistants as are necessary to carry
out the Divestiture Trustee’s duties and responsibilities. The Divestiture
Trustee shall account for all monies derived from the divestiture and all
expenses incurred. After approval by the Commission and, in the case of a
court-appointed Divestiture Trustee, by the court, of the account of the
Divestiture Trustee, including fees for the Divestiture Trustee’s services, all
remaining monies shall be paid at the direction of Respondent Graco, and the
Divestiture Trustee’s power shall be terminated. The compensation of the
Divestiture Trustee shall be based at least in significant part on a commission
arrangement contingent on the divestiture of all of the relevant assets that are
required to be divested by this Order.

 

  6. Respondent Graco shall indemnify the Divestiture Trustee and hold the
Divestiture Trustee harmless against any losses, claims, damages, liabilities,
or expenses arising out of, or in connection with, the performance of the
Divestiture Trustee’s duties, including all reasonable fees of counsel and other
expenses incurred in connection with the preparation for, or defense of, any
claim, whether or not resulting in any liability, except to the extent that such
losses, claims, damages, liabilities, or expenses result from gross negligence
or willful misconduct by the Divestiture Trustee. For purposes of this Paragraph
V.E.6., the term “Divestiture Trustee” shall include all Persons retained by the
Divestiture Trustee pursuant to Paragraph V.E.5. of this Order.

 

  7. The Divestiture Trustee shall have no obligation or authority to operate or
maintain the relevant assets required to be divested by this Order.

 

  8. The Divestiture Trustee shall report in writing to Respondent Graco and to
the Commission every sixty (60) days concerning the Divestiture Trustee’s
efforts to accomplish the divestiture.

 

  9. Respondents may require the Divestiture Trustee and each of the Divestiture
Trustee’s consultants, accountants, attorneys, and other representatives and
assistants to sign a customary confidentiality agreement; provided, however,
such agreement shall not restrict the Divestiture Trustee from providing any
information to the Commission.

 

F. If the Commission determines that a Divestiture Trustee has ceased to act or
failed to act diligently, the Commission may appoint a substitute Divestiture
Trustee in the same manner as provided in this Paragraph V.

 

G. The Commission or, in the case of a court-appointed Divestiture Trustee, the
court, may on its own initiative or at the request of the Divestiture Trustee
issue such additional orders or directions as may be necessary or appropriate to
accomplish the divestiture required by this Order.

 

14



--------------------------------------------------------------------------------

Exhibit 10.1

 

VI.

 

     IT IS FURTHER ORDERED that:

 

A. Within thirty (30) days after the date this Order becomes final and every
thirty (30) days thereafter until Respondents have fully complied with the
provisions of Paragraph II of this Order, Respondents shall submit to the
Commission a verified written report setting forth in detail the manner and form
in which they intend to comply, are complying, and have complied with this
Order, and the Hold Separate. Respondent Graco shall include in its compliance
reports, among other things that are required from time to time, a full
description of the efforts being made to comply with this Order and with the
Hold Separate, including a description of all substantive contacts or
negotiations relating to the divestiture and approval, and the identities of all
parties contacted. Respondents shall include in their compliance reports copies,
other than of privileged materials, of all written communications to and from
such parties, all internal memoranda, and all reports and recommendations
concerning the divestiture and approval, and, as applicable, a statement that
the divestiture approved by the Commission has been accomplished, including a
description of the manner in which Respondent Graco completed such divestiture
and the date the divestiture was accomplished.

 

B. One (1) year after the date this Order becomes final, Respondents, and
annually thereafter for the next five (5) years on the anniversary of the date
this Order becomes final, and at such other times as the Commission may request,
Respondent Graco shall file a verified written report with the Commission
setting forth in detail the manner and form in which it has complied and is
complying with the Order and any Divestiture Agreement.

VII.

IT IS FURTHER ORDERED that Respondent Graco shall notify the Commission at least
thirty (30) days prior to:

 

A. Any proposed dissolution of Respondent Graco;

 

B. Any proposed acquisition, merger or consolidation of Respondent Graco; or

 

C. Any other change in Respondent Graco, including, but not limited to,
assignment and the creation or dissolution of subsidiaries, if such change might
affect compliance obligations arising out of this Order.

 

15



--------------------------------------------------------------------------------

Exhibit 10.1

 

VIII.

IT IS FURTHER ORDERED that, for the purpose of determining or securing
compliance with this Order, subject to any legally recognized privilege, upon
written request and five (5) days’ notice to the relevant Respondent, with
respect to any matter contained in this Order, the relevant Respondent shall
permit any duly authorized representative of the Commission:

 

A. Access, during business office hours of the relevant Respondent(s) and in the
presence of counsel, to all facilities and access to inspect and copy all books,
ledgers, accounts, correspondence, memoranda and all other records and documents
in the possession or under the control of the relevant Respondent(s) related to
compliance with the Consent Agreement and/or the Orders, which copying services
shall be provided by such Respondent(s) at the request of the authorized
representative(s) of the Commission and at the expense of such Respondent(s);
and

 

B. Without restraint or interference from such Respondent(s), to interview
officers, directors, or employees of such Respondent(s), who may have counsel
present.

IX.

IT IS FURTHER ORDERED that this Order shall terminate ten (10) years from the
date this Order becomes final.

By the Commission.

 

   Donald S. Clark

SEAL

   Secretary

ISSUED:

  

 

16



--------------------------------------------------------------------------------

Exhibit 10.1

 

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

COMMISSIONERS:  

Jon Leibowitz, Chairman

J. Thomas Rosch

Edith Ramirez

Julie Brill

     

 

    )   

In the Matter of

  )      )   

GRACO INC.,

  )   

a corporation,

  )        Docket No. 9350   )   

ILLINOIS TOOL WORKS INC.,

  )        PUBLIC

a corporation, and

  )      )   

ITW FINISHING LLC,

  )   

a limited liability company.

  )        )   

ORDER TO HOLD SEPARATE AND MAINTAIN ASSETS

The Federal Trade Commission (“Commission”), having heretofore issued its
administrative Complaint charging Respondents Graco Inc. (“Graco”), Illinois
Tool Works Inc., and ITW Finishing LLC (“ITW”), hereinafter referred to as
Respondents, with violations of Section 7 of the Clayton Act, as amended, 15
U.S.C. § 18, and Section 5 of the Federal Trade Commission Act, as amended, 15
U.S.C. § 45, and Respondents having been served with a copy of the Complaint,
together with a notice of contemplated relief, and the Respondents having
answered the Complaint denying said charges; and

Respondents, their attorneys, and counsel for the Commission having thereafter
executed an Agreement Containing Consent Orders (“Consent Agreement”),
containing an admission by Respondents of all the jurisdictional facts set forth
in the aforesaid Complaint, a statement that the signing of said Consent
Agreement is for settlement purposes only and does not constitute an admission
by Respondents that the law has been violated as alleged in such Complaint, or
that the facts as alleged in such Complaint, other than jurisdictional facts,
are true, and waivers and other provisions as required by the Commission’s
Rules; and

The Secretary of the Commission having thereafter withdrawn the matter from
adjudication in accordance with § 3.25(c) of its Rules; and

The Commission having thereafter considered the matter and the executed Consent
Agreement, now in further conformity with the procedure described in § 3.25(f)
of its Rules, the

 



--------------------------------------------------------------------------------

Exhibit 10.1

 

Commission hereby makes the following jurisdictional findings and issues this
Order to Hold Separate and Maintain Assets (“Hold Separate”):

 

1. Respondent Graco Inc. is a corporation organized, existing, and doing
business under and by virtue of the laws of the State of Minnesota, with its
office and principal place of business located at 88-11th Avenue Northeast,
Minneapolis, Minnesota 55413.

 

2. Respondent Illinois Tool Works Inc. is a corporation organized, existing, and
doing business under and by virtue of the laws of the State of Delaware, with
its office and principal place of business located at 3600 West Lake Avenue,
Glenview, Illinois 60026.

 

3. Respondent ITW Finishing LLC is a limited liability company organized,
existing, and doing business under and by virtue of the laws of the State of
Delaware, with its office and principal place of business located at 3600 West
Lake Avenue, Glenview, Illinois 60026. ITW Finishing LLC is indirectly
wholly-owned by Illinois Tool Works Inc.

 

4. The Federal Trade Commission has jurisdiction of the subject matter of this
proceeding and of the Respondents, and the proceeding is in the public interest.

ORDER

I.

IT IS ORDERED that, as used in this Hold Separate, the following definitions,
and all other definitions used in the Consent Agreement and the proposed
Decision and Order (and when made final, the Decision and Order), shall apply:

 

A. “Acquisition” means the proposed acquisition described in the Asset Purchase
Agreement by and among Graco Inc., Graco Holdings Inc., Graco Minnesota Inc.,
Illinois Tool Works Inc., and ITW Finishing LLC, dated April 14, 2011 (the
“Asset Purchase Agreement”).

 

B. “Acquisition Date” means the date the Acquisition is consummated.

 

C. “Commission-approved Acquirer” means any Person that receives the prior
approval of the Commission to acquire the Liquid Finishing Business Assets
pursuant to the Decision and Order.

 

D. “Confidential Business Information” means competitively sensitive,
proprietary and all other business information of any kind, except for any
information that Respondents demonstrate (i) was or becomes generally available
to the public other than as a result of a disclosure by Respondents, or (ii) was
available, or becomes available, to Respondents on a non-confidential basis, but
only if, to the knowledge of Respondents, the source of such information is not
in breach of a contractual, legal, fiduciary, or other obligation to maintain
the confidentiality of the information.

 

E.

“Decision and Order” means (i) the proposed Decision and Order contained in the
Consent Agreement in this matter until the issuance and service of a final
Decision and

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

 

  Order by the Commission; and (ii) the final Decision and Order issued by the
Commission following the issuance and service of a final Decision and Order by
the Commission.

 

F. “Divestiture Date” means the date on which Respondent Graco (or the
Divestiture Trustee) and a Commission-approved Acquirer consummate a transaction
to divest, license, assign, grant, transfer, deliver and otherwise convey the
Liquid Finishing Business Assets completely and as required by Paragraph II. (or
Paragraph V.) of Decision and Order.

 

G. “Gema Powder Finishing Business” means the worldwide business of developing,
assembling, manufacturing, distributing, selling, or servicing powder finishing
systems and products conducted prior to the Acquisition by Respondent ITW,
including all business activities relating to the development, manufacture, and
sale of products under the brand name Gema. “Gema Powder Finishing Business”
does not include the Liquid Finishing Business.

 

H. “Hold Separate” means this Order to Hold Separate and Maintain Assets.

 

I. “Hold Separate Business” means the (i) Liquid Finishing Business Assets and
(ii) Liquid Finishing Business.

 

J. “Hold Separate Business Employees” means the Liquid Finishing Business
Employees, the Hold Separate Gema Employees, and the Hold Separate Gema Shared
Employees.

 

K. “Hold Separate Gema Employees” means employees located in the United Kingdom,
Germany, France, Italy, Australia, Japan, and Mexico in facilities shared with
the Liquid Finishing Business or Liquid Finishing Business Assets whose job
responsibilities relate exclusively to Gema powder finishing products.

 

L. “Hold Separate Gema Shared Employees” means employees located in the United
Kingdom, Germany, France, Italy, Australia, Japan, and Mexico in facilities
shared with the Liquid Finishing Business or Liquid Finishing Business Assets
whose job responsibilities relate to both the liquid finishing and powder
finishing businesses.

 

M. “Hold Separate Period” means the time period during which the Hold Separate
is in effect, which shall begin on the date this Hold Separate becomes a final
and effective order, which shall occur on or prior to the Acquisition Date, and
terminate pursuant to Paragraph V. of this Hold Separate.

 

N. “Hold Separate Manager(s)” means the Person(s) appointed pursuant to
Paragraph II.C.2. of this Hold Separate.

 

O. “Hold Separate Trustee” means the Person appointed pursuant to Paragraph
II.C.l. of this Hold Separate.

 

P.

“Liquid Finishing Business” means the worldwide business of developing,
assembling, manufacturing, distributing, selling, or servicing liquid finishing
systems and products

 

3



--------------------------------------------------------------------------------

Exhibit 10.1

 

  conducted prior to the Acquisition by Respondent ITW, including all business
activities relating to the development, manufacture, and sale of products under
the brand names Binks, DeVilbiss, Ransburg, and BGK. “Liquid Finishing Business”
does not include the Gema Powder Finishing Business.

 

Q. “Liquid Finishing Business Assets” means all rights, title, and interest in
and to all property and assets, tangible and intangible, of every kind and
description, wherever located, and any improvements or additions thereto,
relating to the Liquid Finishing Business.

 

R. “Liquid Finishing Business Employees” means any full-time, part-time, or
contract employee(s) of the Liquid Finishing Business, including the Hold
Separate Gema Shared Employees, immediately prior to the Acquisition.

 

S. “Orders” means the Decision and Order and this Hold Separate.

 

T. “Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other business entity.

 

U. “Prospective Acquirer” means a Person that Graco (or a Divestiture Trustee
appointed under the Decision and Order) intends to submit as a
Commission-approved Acquirer to the Commission for its prior approval pursuant
to the Decision and Order.

II.

 

     IT IS FURTHER ORDERED that:

 

A. During the Hold Separate Period, Respondent Graco shall:

 

  1. Hold the Hold Separate Business separate, apart, and independent as
required by this Hold Separate and shall vest the Hold Separate Business with
all rights, powers, and authority necessary to conduct its business.

 

  2. Not exercise direction or control over, or influence directly or
indirectly, the Hold Separate Business or any of its operations, the Hold
Separate Trustee, or the Hold Separate Managers, except to the extent that
Respondent Graco must exercise direction and control over the Hold Separate
Business as is necessary to assure compliance with this Hold Separate, the
Consent Agreement, the Decision and Order, and all applicable laws. Nothing
herein shall limit taking such action as may be required to ensure compliance
with financial reporting requirements, with all applicable laws, regulations,
and other legal requirements, or with policies and standards concerning health,
safety, and environmental aspects of the Hold Separate Business or with the
integrity of the Hold Separate Business financial controls.

 

  3.

Take such actions as are necessary to maintain and assure the continued
viability, marketability, and competitiveness of the Hold Separate Business, and
to prevent the destruction, removal, wasting, deterioration, or impairment of
any of the

 

4



--------------------------------------------------------------------------------

Exhibit 10.1

 

  assets, except for ordinary wear and tear, and shall not sell, transfer,
encumber, or otherwise impair the Hold Separate Business (except as required by
the Decision and Order).

 

B. From the time Respondents execute the Consent Agreement until the Acquisition
Date, Respondent ITW shall take such actions as are necessary to maintain and
assure the continued maintenance of the full economic viability, marketability,
and competitiveness of the Hold Separate Business, and prevent the destruction,
removal, wasting, deterioration, or impairment of any of the assets, except for
ordinary wear and tear.

 

C. Respondent Graco shall hold the Hold Separate Business separate, apart, and
independent of Respondent Graco on the following terms and conditions:

 

  1. At any time after the Respondents sign the Consent Agreement, the
Commission may appoint a Hold Separate Trustee to monitor the operations of the
Hold Separate Business and to ensure that the Respondents comply with their
obligations as required by this Hold Separate and the Decision and Order. The
Hold Separate Trustee shall serve as Hold Separate Trustee pursuant to the
agreement executed by the Hold Separate Trustee and Respondent Graco (“Hold
Separate Trustee Agreement”).

 

  (a) The Commission shall select the Hold Separate Trustee, subject to the
consent of Respondent Graco, which consent shall not be unreasonably withheld.
If Respondent Graco has not opposed, in writing, including the reasons for
opposing, the selection of the proposed Hold Separate Trustee within ten (l0)
days after notice by the staff of the Commission to Respondent Graco of the
identity of the proposed Hold Separate Trustee, Respondent Graco shall be deemed
to have consented to the selection of the proposed Hold Separate Trustee.

 

  (b) The Hold Separate Trustee shall have the responsibility for monitoring the
organization of the Hold Separate Business; supervising the management of the
Hold Separate Business by the Hold Separate Managers; maintaining the
independence of the Hold Separate Business; and monitoring Respondents’
compliance with their respective obligations pursuant to the Orders, including,
without limitation, maintaining the viability, marketability, and
competitiveness of the Hold Separate Business pending divestiture.

 

  (c) No later than one (1) day after the appointment of the Hold Separate
Trustee, Respondent Graco shall enter into an agreement (“Hold Separate Trustee
Agreement”) that, subject to the prior approval of the Commission, transfers to
and confers upon the Hold Separate Trustee all rights, powers, and authority
necessary to permit the Hold Separate Trustee to perform his or her duties and
responsibilities pursuant to this Hold Separate, in a manner consistent with the
purposes of the Orders and in consultation with Commission staff, and shall
require that the Hold

 

5



--------------------------------------------------------------------------------

Exhibit 10.1

 

Separate Trustee shall act in a fiduciary capacity for the benefit of the
Commission.

 

  (d) Subject to all applicable laws and regulations, the Hold Separate Trustee
shall have full and complete access to all personnel, books, records, documents,
and facilities of the Hold Separate Business, and to any other relevant
information as the Hold Separate Trustee may reasonably request including, but
not limited to, all documents and records kept by Respondents in the ordinary
course of business that relate to the Hold Separate Business. Respondents shall
develop such financial or other information as the Hold Separate Trustee may
reasonably request and shall cooperate with the Hold Separate Trustee.

 

  (e) Respondents shall take no action to interfere with or impede the Hold
Separate Trustee’s ability to monitor Respondents’ compliance with this Hold
Separate, the Consent Agreement, or the Decision and Order, or otherwise to
perform his or her duties and responsibilities consistent with the terms of this
Hold Separate.

 

  (f) The Hold Separate Trustee shall have the authority to employ, at the cost
and expense of Respondent Graco, such consultants, accountants, attorneys, and
other representatives and assistants as are reasonably necessary to carry out
the Hold Separate Trustee’s duties and responsibilities.

 

  (g) The Commission may require the Hold Separate Trustee and each of the Hold
Separate Trustee’s consultants, accountants, attorneys, and other
representatives and assistants to sign an appropriate confidentiality agreement
relating to materials and information received from the Commission in connection
with performance of the Hold Separate Trustee’s duties.

 

  (h) Respondents may require the Hold Separate Trustee and each of the Hold
Separate Trustee’s consultants, accountants, attorneys, and other
representatives and assistants to sign an appropriate confidentiality agreement;
provided, however, such agreement shall not restrict the Hold Separate Trustee
from providing any information to the Commission.

 

  (i) Thirty (30) days after the Acquisition Date, and every thirty (30) days
thereafter until the Hold Separate terminates, the Hold Separate Trustee shall
report in writing to the Commission concerning the efforts to accomplish the
purposes of this Hold Separate and Respondents’ compliance with their
obligations under the Hold Separate and the Decision and Order. Included within
that report shall be the Hold Separate Trustee’s assessment of the extent to
which the businesses comprising the Hold Separate Business are meeting (or
exceeding) their

 

6



--------------------------------------------------------------------------------

Exhibit 10.1

 

projected goals as are reflected in operating plans, budgets, projections, or
any other regularly prepared financial statements.

 

  (j) If the Hold Separate Trustee ceases to act or fails to act diligently and
consistent with the purposes of this Hold Separate, the Commission may appoint a
substitute Hold Separate Trustee consistent with the terms of this Hold
Separate, subject to the consent of Respondent Graco, which consent shall not be
unreasonably withheld. If Respondent Graco has not opposed, in writing,
including the reasons for opposing, the selection of the substitute Hold
Separate Trustee within ten (l0) days after notice by the staff of the
Commission to Respondent Graco of the identity of any substitute Hold Separate
Trustee, Respondent Graco shall be deemed to have consented to the selection of
the proposed substitute Hold Separate Trustee. Respondent Graco and the
substitute Hold Separate Trustee shall execute a Hold Separate Trustee
Agreement, subject to the approval of the Commission, consistent with this
paragraph.

 

  (k) The Hold Separate Trustee shall serve until the day after the Divestiture
Date; provided, however, that the Commission may extend or modify this period as
may be necessary or appropriate to accomplish the purposes of the Orders.

 

  2. No later than five (5) days after the Acquisition Date, Respondent Graco
shall appoint one or more Hold Separate Managers (collectively the “Hold
Separate Managers”), subject to the approval of the Hold Separate Trustee in
consultation with Commission staff, to manage and maintain the Hold Separate
Business in the regular and ordinary course of business and in accordance with
past practice.

 

  (a) The Hold Separate Managers shall be responsible for the operation of the
Hold Separate Business and shall report directly and exclusively to the Hold
Separate Trustee, and shall manage the Hold Separate Business independently of
the management of Respondent Graco. The Hold Separate Managers shall not be
involved, in any way, in the operations of the other businesses of Respondent
Graco during the term of this Hold Separate.

 

  (b) No later than three (3) days after appointment of the Hold Separate
Manager(s), Respondent Graco shall enter into a management agreement with each
such manager that, subject to the prior approval of the Hold Separate Trustee,
in consultation with the Commission staff, transfers all rights, powers, and
authority necessary to permit each such Hold Separate Manager to perform his or
her duties and responsibilities pursuant to this Hold Separate, in a manner
consistent with the purposes of the Orders.

 

  (c)

Respondents shall provide the Hold Separate Managers with reasonable financial
incentives to undertake this position. Such incentives shall include employee
benefits, including regularly scheduled raises, bonuses,

 

7



--------------------------------------------------------------------------------

Exhibit 10.1

 

  vesting of retirement benefits (as permitted by law) on the same basis as
provided for under the Asset Purchase Agreement for other employees hired by
Respondent Graco, and additional incentives as may be necessary to assure the
continuation and prevent any diminution of the Hold Separate Business’s
viability, marketability, and competitiveness until the end of the Hold Separate
Period, and as may otherwise be necessary to achieve the purposes of this Hold
Separate.

 

  (d) The Hold Separate Managers shall make no material changes in the ongoing
operations of the Hold Separate Business except with the approval of the Hold
Separate Trustee, in consultation with the Commission staff.

 

  (e) The Hold Separate Managers shall have the authority, with the approval of
the Hold Separate Trustee, to remove Hold Separate Business Employees and
replace them with others of similar experience or skills. If any Person ceases
to act or fails to act diligently and consistent with the purposes of this Hold
Separate, the Hold Separate Managers, in consultation with the Hold Separate
Trustee, may request Respondent Graco to, and Respondent Graco shall, appoint a
substitute Person, which Person the respective manager shall have the right to
approve.

 

  (f) In addition to Hold Separate Business Employees, the Hold Separate
Managers may, with the approval of the Hold Separate Trustee and at the cost and
expense of Respondent Graco, employ such consultants, accountants, attorneys,
and other representatives and assistants as are reasonably necessary to assist
the respective manager in managing the Hold Separate Business and in carrying
out the manager’s duties and responsibilities. Nothing contained herein shall
preclude a Hold Separate Manager from contacting or communicating directly with
the staff of the Commission, either at the request of the staff of the
Commission or in the discretion of the manager.

 

  (g) The Hold Separate Trustee shall be permitted, in consultation with the
Commission staff, to remove any Hold Separate Manager for cause. Within three
(3) days after such removal, Respondent Graco shall appoint a replacement
manager, subject to the approval of the Hold Separate Trustee in consultation
with Commission staff, on the same terms and conditions as provided in this
paragraph.

 

  3. The Hold Separate Trustee and the Hold Separate Managers shall serve,
without bond or other security, at the cost and expense of Respondent Graco, on
reasonable and customary terms commensurate with the person’s experience and
responsibilities.

 

  4.

Respondent Graco shall indemnify the Hold Separate Trustee and Hold Separate
Managers and hold each harmless against any losses, claims, damages,
liabilities,

 

8



--------------------------------------------------------------------------------

Exhibit 10.1

 

  or expenses arising out of, or in connection with, the performance of the Hold
Separate Trustee’s or the Hold Separate Managers’ duties, including all
reasonable fees of counsel and other expenses incurred in connection with the
preparation for, or defense of any claim, whether or not resulting in any
liability, except to the extent that such liabilities, losses, damages, claims,
or expenses result from gross negligence or willful misconduct by the Hold
Separate Trustee or the Hold Separate Managers.

 

  5. The Hold Separate Business shall be staffed with sufficient employees
(including any full-time, part-time, or contract employee of the Hold Separate
Business) to maintain the viability and competitiveness of the Hold Separate
Business. To the extent that such employees leave or have left the Hold Separate
Business prior to the Divestiture Date, the Hold Separate Managers, with the
approval of the Hold Separate Trustee, may replace departing or departed
employees with persons who have similar experience and expertise or determine
not to replace such departing or departed employees.

 

  6. In connection with support services or products not included within the
Hold Separate Business, Respondent Graco shall continue to provide, or offer to
provide, the same support services to the Hold Separate Business as customarily
have been or were being provided to such businesses by ITW prior to the
Acquisition Date. For any services or products that Respondents may provide to
the Hold Separate Business, Respondents may charge no more than the same price
they charge others for the same services or products (or a commercially
reasonable rate if ITW had not previously charged for such services).
Respondents’ personnel providing such services or products must retain and
maintain all Confidential Business Information of or pertaining to the Hold
Separate Business on a confidential basis, and, except as is permitted by this
Hold Separate, such persons shall be prohibited from disclosing, providing,
discussing, exchanging, circulating, or otherwise furnishing any such
information to or with any person whose employment involves any of Respondents’
businesses, other than the Hold Separate Business. Such personnel shall also
execute confidentiality agreements prohibiting the disclosure of any
Confidential Business Information of the Hold Separate Business.

 

  (a) Respondent Graco shall offer to the Hold Separate Business, directly or
through Respondent ITW, any services and products that Respondent ITW provided,
in the ordinary course of business directly or through third party contracts to
the business constituting the Hold Separate Business at any time since
December 31, 2011, or such services that Respondent ITW is obligated to provide
under Schedule 1.2 of the Asset Purchase Agreement. Respondent ITW shall treat
the Hold Separate Business as a Graco Subsidiary, as that term is defined in the
Asset Purchase Agreement. Subject to the foregoing, the services and products
that Respondent Graco shall offer the Hold Separate Business shall include, but
shall not be limited to, the following:

 

9



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

  (1) human resources and administrative services, including but not limited to
payroll processing, labor relations support, retirement administration, and
procurement and administration of employee benefits, including health benefits;

 

  (2) federal and state regulatory compliance and policy development services;

 

  (3) environmental health and safety services, which are used to develop
corporate policies and insure compliance with federal and state regulations and
corporate policies;

 

  (4) financial accounting services;

 

  (5) preparation of tax returns;

 

  (6) audit services;

 

  (7) information technology support services;

 

  (8) processing of accounts payable and accounts receivable;

 

  (9) technical support;

 

  (10) procurement of supplies;

 

  (11) maintenance and repair of facilities;

 

  (12) procurement of goods and services utilized in the ordinary course of
business by the Hold Separate Business;

 

  (13) legal services; and

 

  (14) cash management services in the ordinary course of business, including
cash sweeps, consistent with the cash management services provided by Respondent
ITW prior to the Acquisition Date.

 

  (b) The Hold Separate Business shall have, at the option of the Hold Separate
Managers with the approval of the Hold Separate Trustee, the ability to acquire
services and products from third parties (including Respondent ITW) unaffiliated
with Respondent Graco.

 

  7. Respondent Graco shall provide the Hold Separate Business with sufficient
financial and other resources:

 

  (a) as are appropriate in the judgment of the Hold Separate Trustee to operate
the Hold Separate Business as it is currently operated (including efforts to

 

10



--------------------------------------------------------------------------------

Exhibit 10.1

 

generate new business) consistent with the practices of the Hold Separate
Business in place prior to the Acquisition;

 

  (b) to perform all maintenance to, and replacements of, the assets of the Hold
Separate Business in the ordinary course of business and in accordance with past
practice and current plans;

 

  (c) to carry on during the Hold Separate Period such capital projects,
physical plant improvements, and business plans as are already underway for
which all necessary regulatory and legal approvals have been obtained, including
but not limited to existing or planned renovation or expansion projects; and

 

  (d) to maintain the viability, competitiveness, and marketability of the Hold
Separate Business.

 

       Such financial resources to be provided to the Hold Separate Business
shall include, but shall not be limited to, (i) general funds, (ii) capital,
(iii) working capital, and (iv) reimbursement for any operating losses, capital
losses, or other losses; provided, however, that, consistent with the purposes
of the Decision and Order and in consultation with the Hold Separate Trustee:
(i) the Hold Separate Managers may reduce in scale or pace any capital or
research and development project, or substitute any capital or research and
development project for another of the same cost; and (ii) to the extent that
the Hold Separate Business generates financial funds in excess of financial
resource needs, Respondent Graco shall have availability to such excess funds
consistent with practices in place for the Hold Separate Business prior to the
Acquisition.

 

  8. Respondent Graco shall cause the following individuals that have access to
Confidential Business Information of or pertaining to the Hold Separate Business
to submit to the Hold Separate Trustee, or Commission staff as appropriate, a
signed statement that the individual will maintain the confidentiality required
by the terms and conditions of this Hold Separate: (i) the Hold Separate
Trustee, (ii) the Hold Separate Managers, (iii) each of Respondent Graco’s
employees not subject to the Hold Separate, (iv) the Hold Separate Gema
Employees, (v) the Hold Separate Gema Shared Employees, and (vi) such additional
Persons that the Hold Separate Trustee, in consultation with Commission staff,
may identify. These individuals must retain and maintain all Confidential
Business Information of, or pertaining to, the Hold Separate Business on a
confidential basis and, except as is permitted by this Hold Separate, such
Persons shall be prohibited from disclosing, providing, discussing; exchanging,
circulating, or otherwise furnishing any such information to or with any other
Person whose employment involves any of Respondents’ businesses or activities
other than the Hold Separate Business.

 

  9. Except for the Hold Separate Managers, Hold Separate Business Employees,
and support services employees involved in providing services to the Hold
Separate Business pursuant to this Hold Separate, and except to the extent
provided in this

 

11



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

       Hold Separate, Respondent Graco shall not permit any other of its
employees, officers, or directors to be involved in the operations of the Hold
Separate Business.

 

  10. Respondents’ employees (other than the Liquid Finishing Business
Employees, the Hold Separate Gema Shared Employees, and Graco employees involved
in providing support services to the Hold Separate Business pursuant to
Paragraph II.C.6.) shall not receive, or have access to, or use or continue to
use any Confidential Business Information of the Hold Separate Business except:

 

  (a) as required by law; and

 

  (b) to the extent that necessary information is exchanged:

 

  (1) in the course of consummating the Acquisition in compliance with the terms
of the Asset Purchase Agreement;

 

  (2) as necessary to effect the divestiture of the Hold Separate Business,
including in connection with the marketing of the divested assets pursuant to
the Consent Agreement, in negotiating agreements to divest assets pursuant to
the Consent Agreement and engaging in related due diligence;

 

  (3) in complying with this Hold Separate or the Consent Agreement;

 

  (4) in overseeing compliance with policies and standards concerning the
safety, health, and environmental aspects of the operations of the Hold Separate
Business and the integrity of the financial controls of the Hold Separate
Business;

 

  (5) in defending legal claims, investigations, or enforcement actions
threatened or brought against or related to the Hold Separate Business;

 

  (6) to lenders and auditors; or

 

  (7) in obtaining legal advice.

 

       Nor shall the Hold Separate Managers or any Hold Separate Business
Employees receive or have access to, or use or continue to use, any Confidential
Business Information about Respondents and relating to Respondents’ businesses,
except such information as is necessary to maintain and operate the Hold
Separate Business.

 

      

In addition to the foregoing, Respondent Graco may receive aggregate financial
and operational information relating to the Hold Separate Business to the extent
necessary to allow Respondent Graco to comply with the requirements and
obligations of the laws of the United States and other countries, to prepare

 

12



--------------------------------------------------------------------------------

Exhibit 10.1

 

  consolidated financial reports, tax returns, reports required by securities
laws, payroll and benefits information, and personnel reports, and to comply
with this Hold Separate. Any such information that is obtained pursuant to this
subparagraph shall be used only for the purposes set forth in this subparagraph.

 

  11. Subject to all other provisions in this Hold Separate, the:

 

  (a) Hold Separate Gema Employees (i) may receive or have access to, use or
continue to use, or disclose any Confidential Business Information pertaining to
the Gema Powder Finishing Business; (ii) shall not seek, receive, have access
to, or disclose any Confidential Business Information pertaining to the Liquid
Finishing Business; and (iii) shall provide the signed confidentiality statement
required by Paragraph II.C.8. of this Hold Separate.

 

  (b) Hold Separate Gema Shared Employees (i) may receive or have access to, use
or continue to use, or disclose any Confidential Business Information pertaining
to the Gema Powder Finishing Business and to the Liquid Finishing Business;
(ii) shall not disclose, provide, discuss, exchange, circulate, or otherwise
furnish any such information pertaining to the Liquid Finishing Business to or
with any other Person whose employment involves any of Respondent Graco’s
competing liquid finishing businesses; and (iii) shall provide the signed
confidentiality statement required by Paragraph II.C.8. of this Hold Separate.

 

  12. Respondent Graco and the Hold Separate Business shall jointly implement,
and at all times during the Hold Separate Period maintain in operation, a
system, as approved by the Hold Separate Trustee, of access and data controls to
prevent unauthorized access to or dissemination of Confidential Business
Information of the Hold Separate Business, including, but not limited to, the
opportunity by the Hold Separate Trustee, on terms and conditions agreed to with
Respondents, to audit Respondents’ networks and systems to verify compliance
with this Hold Separate.

 

  13. No later than five (5) days after the Acquisition Date, Respondent Graco
shall establish written procedures, subject to the approval of the Hold Separate
Trustee, covering the management, maintenance, and independence of the Hold
Separate Business consistent with the provisions of this Hold Separate.

 

  14. No later than five (5) days after the date this Hold Separate becomes
final, Respondent Graco shall circulate to persons who are employed in
Respondent Graco’s businesses that compete with the Hold Separate Business, and
shall circulate on the Acquisition Date to employees of the Hold Separate
Business, a notice of this Hold Separate, in a form approved by the Hold
Separate Trustee in consultation with Commission staff.

 

13



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

D. Until the Divestiture Date, Respondent Graco shall provide each Hold Separate
Employee with reasonable financial incentives to continue in his or her position
consistent with past practices and/or as may be necessary to preserve the
marketability, viability, and competitiveness of the Liquid Finishing Business
and the Liquid Finishing Business Assets pending divestiture. Such incentives
shall include employee benefits, including regularly scheduled raises, bonuses,
vesting of retirement benefits (as permitted by law) on the same basis as
provided for under the Asset Purchase Agreement for other employees hired by
Respondent Graco, and additional incentives as may be necessary to assure the
continuation and prevent any diminution of the viability, marketability, and
competitiveness of the Liquid Finishing Business Assets until the Divestiture
Date, and as may otherwise be necessary to achieve the purposes of this Hold
Separate.

 

E. From the date the Respondents execute the Consent Agreement until this Hold
Separate terminates, Respondent Graco shall not, directly or indirectly,
solicit, induce, or attempt to solicit or induce any Hold Separate Employee for
a position of employment with Respondent Graco. A Prospective Acquirer or the
Commission-approved Acquirer shall have the option of offering employment to any
Hold Separate Employee. Respondent Graco shall not interfere with the employment
by a Prospective Acquirer or the Commission-approved Acquirer of such employee;
shall not offer any incentive to such employee to decline employment with a
Prospective Acquirer or the Commission- Acquirer or to accept other employment
with the Respondent Graco; and shall remove any impediments that may deter such
employee from accepting employment with a Prospective Acquirer or the
Commission-approved Acquirer including, but not limited to, any non-compete or
confidentiality provisions of employment or other contracts that would affect
the ability of such employee to be employed by a Prospective Acquirer or the
Commission-approved Acquirer.

 

F. Respondent Graco shall not, directly or indirectly, solicit, induce, or
attempt to solicit or induce any Hold Separate Employee who has accepted an
offer of employment with a Prospective Acquirer or the Commission-approved
Acquirer to terminate his or her employment relationship with such Person;
provided, however, Respondent Graco may:

 

  1. advertise for employees in newspapers, trade publications, or other media,
or engage recruiters to conduct general employee search activities, so long as
these actions are not targeted specifically at any Hold Separate Business
Employees; and

 

  2. hire Hold Separate Business Employees who apply for employment with
Respondent Graco, so long as such individuals were not solicited by the
Respondent Graco in violation of this paragraph; provided further, that this
sub- Paragraph shall not prohibit Respondent Graco from making offers of
employment to or employing any Hold Separate Business Employees if a Prospective
Acquirer or the Commission-approved Acquirer has notified Respondent Graco in
writing that a Prospective Acquirer or the Commission- approved Acquirer does
not intend to make an offer of employment to that employee, or where such an
offer has been made and the employee has declined

 

14



--------------------------------------------------------------------------------

Exhibit 10.1

 

the offer, or where the individual’s employment has been terminated by a
Prospective Acquirer or the Commission-approved Acquirer.

 

G. The purpose of this Hold Separate is to: (1) preserve the assets and
businesses within the Hold Separate Business as viable, competitive, and ongoing
businesses independent of Respondent Graco until the divestiture required by the
Decision and Order is achieved; (2) assure that no Confidential Business
Information is exchanged between the Respondents and the Hold Separate Business,
except in accordance with the provisions of this Hold Separate; (3) prevent
interim harm to competition pending the relevant divestitures and other relief;
and (4) maintain the full economic viability, marketability, and competitiveness
of the Hold Separate Business, and prevent the destruction, removal, wasting,
deterioration, or impairment of any of the assets or businesses within the Hold
Separate Business except for ordinary wear and tear.

III.

IT IS FURTHER ORDERED that Respondent Graco shall notify the Commission at least
thirty (30) days prior to:

 

A. Any proposed dissolution of Respondent Graco;

 

B. Any proposed acquisition, merger, or consolidation of Respondent Graco; or

 

C. Any other change in Respondent Graco, including, but not limited to,
assignment and the creation or dissolution of subsidiaries, if such change might
affect compliance obligations arising out of this Order.

IV.

IT IS FURTHER ORDERED that, for the purpose of determining or securing
compliance with this Hold Separate, and subject to any legally recognized
privilege, and upon written request and upon five (5) days’ notice to the
relevant Respondent, relating to compliance with this Hold Separate, Respondents
shall permit any duly authorized representative of the Commission:

 

A. Access, during business office hours of the relevant Respondent(s) and in the
presence of counsel, to all facilities and access to inspect and copy all books,
ledgers, accounts, correspondence, memoranda, and all other records and
documents in the possession or under the control of the relevant Respondent(s)
related to compliance with the Consent Agreement and/or the Orders, which
copying services shall be provided by such Respondent(s) at the request of the
authorized representative(s) of the Commission and at the expense of such
Respondent(s); and

 

B. Without restraint or interference from such Respondent(s), to interview
officers, directors, or employees of such Respondent(s), who may have counsel
present.

 

15



--------------------------------------------------------------------------------

Exhibit 10.1

 

V.

IT IS FURTHER ORDERED that this Hold Separate shall terminate at the earlier of:

 

A. Three (3) business days after the Commission withdraws its acceptance of the
Consent Agreement pursuant to the provisions of Commission Rule 3.25(f), 16
C.F.R. § 3.25(f); or

 

B. The day after the Divestiture Date of the Hold Separate Assets required to be
divested pursuant to the Decision and Order.

By the Commission.

/s/ Donald S. Clark

Donald S. Clark

Secretary

SEAL:

ISSUED: March 26, 2012

 

16